HARRIS, C.M., Senior Judge,
dissenting.
I respectfully dissent. I recognize the mandatory language contained in the rule permitting amendments. However, I believe the rule was designed for ordinary circumstances. I also recognize the public policy of condemning frivolous filings designed only for delay or harassment. In their complaint, Appellants allege that a document, which purports “that Wells Fargo Bank, N.A. lent to plaintiff $269,884 and that said amount is secured by a mortgage document” should be removed from the record and declared void. The reason alleged is because Wells Fargo failed to respond to their unauthorized demand to “prove” the loan. There is no allegation in the complaint that Appellants did not borrow the money or had repaid the money or that their signatures were forged.
To suggest a circuit judge would void a mortgage because a bank failed to respond to a borrower’s unauthorized letter is an affront to the court and the attempt to serialize this frivolousness is an abuse of the rule.